Citation Nr: 0900743	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person 
(A&A) or at the housebound rate. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1943 to March 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2005 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In his January 
2006 VA Form 9, the veteran requested a Travel Board hearing, 
but he withdrew this request by April 2008 correspondence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is reasonably shown that due to his service-connected 
disability the veteran requires regular personal care 
assistance from another person. 


CONCLUSION OF LAW

The criteria for establishing entitlement to SMC based on the 
need for A&A are met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  
Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

The veteran seeks SMC based on the need for A&A, or at the 
housebound rate.  Compensation at the A&A rate is payable 
when the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Determinations as to the need for regular aid and attendance 
are factual and must be based upon the actual requirements 
for personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
The inability of the claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without assistance.  The inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect a claimant from hazards or dangers incident 
to one's daily environment.  It is not required that all of 
the disabling conditions enumerated be present before a 
favorable rating is made.  The particular personal functions 
that the claimant is unable to perform should be considered 
in connection with his condition as a whole.  It is only 
necessary that the claimant be so helpless as to be in need 
of regular aid and attendance, not that there is a constant 
need.  "Bedridden" constitutes a condition which, through 
its essential character, actually requires that an individual 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed, or that a physician has prescribed bed rest for 
a lesser or greater portion of the day will not suffice.  
38 C.F.R. § 3.352(a).  

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A review of the record shows that service connection is 
currently in effect for residuals of serofibrinous pleurisy 
with obstructive pulmonary impairment, rated 100 percent.  

In October 2004, the veteran submitted VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance.  The report indicated that the 
veteran required continuous oxygen.  He was unable to do fine 
manipulations, such as buttoning buttons.  It was noted that 
he had vertigo and needed help dressing.  The examiner found 
that daily skilled services were not indicated. 

On December 2004 QTC-VA examination, the examiner noted that 
the veteran had a problem with dizziness.  He had difficulty 
balancing, which affected his ability to walk; he walked with 
either a cane or a walker.  The veteran had problems with 
hearing loss and vision.  Physical examination revealed 
generalized muscle weakness.  He was able to self-feed, 
shave, and use a toilet.  He could not fasten his clothing, 
bathe, or dress.  It was noted he had difficulty performing 
weight bearing because of generalized arthritis.  
Osteoarthritis of the hips was manifested by subjective 
factors of pain, limited motion, and stiffness and objective 
factors of advanced age, weakness, and unsteadiness.  
Generalized osteoarthritis caused limited motion, pain, and 
stiffness. There was deformity of the thoracic spine with 
breathing interference.  He was able to walk without the 
assistance of another person for 30 feet.  He used oxygen to 
treat his shortness of breath.  The examiner noted the 
veteran was able to leave his home during the daytime if he 
was escorted and only went a short distance.
A May 2005 statement from the veteran's spouse states that he 
cannot be left alone because of severe coughing spells that 
make him feel like he is going to pass out.  She assists him 
during these spells by getting him outside for extra air or 
giving him water.  She never leaves him alone for long 
periods of time, because she does not think he would be able 
to help himself or be able to call 911 if he experienced a 
respiratory attack.  He depends on her to administer his 
nebulizer treatment three times a day for his pulmonary 
condition and to ensure that he takes the correct doses of 
his pills.  She noted that the veteran has arthritis and 
eyesight problems as well, but it was his lack of breathing 
ability that warrants her continual care.  She had not worked 
during the past year so that she could care for him.

May 2005 statements from the veteran's son (a physician) and 
his neighbor state that constant care by the veteran's spouse 
allows him to remain in his home and outside of an 
institutional facility.

On June 2007 VA examination, the veteran reported having a 
problem with dizziness and a lack of oxygen.  His difficulty 
balancing affected his ability to walk.  He also experienced 
a severe cough with loss of breath.  He reported needing 
someone to help with showering and dressing.  His general 
appearance showed deconditioning, with shortness of breath 
and signs of malaise.  Physical examination revealed that the 
condition did not cause generalized muscle weakness or 
wasting.  It was noted he was able to self-feed and shave, 
but he could not fasten clothing, use a toilet, bathe, or 
dress.  The examiner noted that the veteran had difficulty 
performing balancing and ambulation with the lower 
extremities because of a lack of strength secondary to 
dyspnea.  It was noted he was able to walk without another 
person's assistance for 50 feet.  The examiner commented that 
the veteran could leave home three times a week to take a car 
ride with his wife to see his doctors.  

With resolution of all benefit of the doubt in the veteran's 
favor, the Board finds that the evidence of record reasonably 
establishes that the veteran requires aid and attendance of 
another person because of his service-connected disability.  
Medical evidence of record attributes his dizziness and 
balance problems to his service-connected disability and 
associated shortness of breath.  Specifically, the June 2007 
VA examiner associated problems with balancing and ambulation 
to a lack of strength secondary to dyspnea.  VA aid and 
attendance examinations have found that he is unable to 
fasten his clothing, toilet, bathe, or dress without 
another's assistance.  While these examinations have not 
specifically attributed these problems to the veteran's 
service-connected disability, the record does not provide a 
reason why his muscular disabilities or vision problems would 
prevent him from being able to fasten his clothes, toilet, 
bathe, and dress.  Hence, the Board finds that the service-
connected disability reasonably renders the veteran in need 
of assistance from others in attending to most of his basic 
daily needs.  The evidence is at least in relative equipoise.  
Resolving reasonable doubt in the veteran's favor, the Board 
concludes that A&A is warranted.  

The Board need not decide whether the veteran is entitled to 
SMC at the housebound rate as that matter is moot, SMC based 
on the need for A&A being the greater monetary benefit.  
Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. § 1114(s).  


ORDER

SMC based on the need for A&A is granted, subject to the 
regulations governing payment of monetary awards.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


